                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION



ADAM FRANCH, individually and on )
behalf of all others similarly situated, )
                                         )               NO. 3:19-cv-00962
        Plaintiff,                       )               JUDGE RICHARDSON
                                         )
v.                                       )
                                         )
SMILEDIRECTCLUB, INC., et al.            )
                                         )
        Defendants.                      )
                                         )

                                MEMORANDUM OPINION

       Pending before the Court is Defendant’s unopposed motion for leave to exceed the page

limit on their reply brief in support of the pending motion to dismiss. (Doc. No. 94). The Motion

is GRANTED.

       IT IS SO ORDERED.

                                            ____________________________________
                                            ELI RICHARDSON
                                            UNITED STATES DISTRICT JUDGE




   Case 3:19-cv-00962 Document 97 Filed 07/20/21 Page 1 of 1 PageID #: 2645
